Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION



Introduction


1.	This communication is in response to the Applicants' communication dated February 10, 2021. Claims 1, 6, 11, 13, 14, 19 and 20 were amended. Claims 1-22 of the application are pending.

Examiner’s Amendment

2.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in a telephone interview with Ms. Ann Robi on February 26, 2021.  

3.	The application has been amended as follows:
In the claims:
Replace claim 1 with:

one or more processors; and,
one or more non-transitory computer readable medium accessible by the one or more processors and storing instructions that when executed by the one or more processors cause the one or more processors to:
access data indicative of a floor plan of a structure, the floor plan having a first room comprising a first set of walls and a first floor between the walls in the first set of walls, a second room comprising a second set of walls and a second floor between the walls in the second set of walls; and
access a set of data indicative of three-dimensional data points depicting the first set of walls and the first floor of the first room and the second set of walls and the second floor of the second room;
wherein the instructions, when executed by the processor, further cause the processor to:
extract each wall of the first set of walls a distance inward from an outline of the first room from the floor plan and the three-dimensional data points; 
resize the first floor to accommodate the extracted walls such that real life physical characteristics within and on each wall of the first set of walls is visually represented without obscuring the first floor when viewed from a first perspective having a first viewing direction extending from a first viewing location; 
generate a first 3D fitted representation of real-life physical characteristics of the first set of walls and the first floor of the first room when viewed from a first perspective having 
extract each wall of the second set of walls a distance inward from an outline of the second room from the floor plan and the three-dimensional data points;
resize the second floor to accommodate the extracted walls such that real life physical characteristics within and on each wall of the second set of walls is visually represented without obscuring the second floor when viewed from a second perspective having a second viewing direction extending from a second viewing location;
generate a second 3D fitted representation of real-life physical characteristics of the second set of walls and the second floor of the second room when viewed from a second perspective having a second viewing direction extending from a second viewing location using the extracted walls of the second set of walls and the resized second floor; and
generate a multi-3D perspective floor plan using the generated first 3D fitted representation of real-life physical characteristics of the first set of walls and the first floor of the first room when viewed from a first perspective having a first viewing direction extending from a first viewing location and using the generated second 3D fitted representation of real-life physical characteristics of the second set of walls and the second floor of the second room when viewed from a second perspective having a second viewing direction extending from a second viewing location;
wherein at least one of the first viewing direction differs from the second viewing direction, and the first viewing location differs from the second viewing location.

Replace claim 14 with:

accessing, with one or more processors, data indicative of a floor plan of a structure, the floor plan having a first room comprising a first set of walls and a first floor between the walls in the first set of walls, a second room comprising a second set of walls and a second floor between the walls in the second set of walls; and
accessing, with the one or more processors a set of data indicative of three- dimensional data points depicting the first set of walls and the first floor of the first room and the second set of walls and the second floor of the second room;
extracting each wall of the first set of walls a distance inward from an outline of the first room from the floor plan and the three-dimensional data points; 
resizing the first floor to accommodate the extracted walls such that real life physical characteristics within and on each wall of the first set of walls is visually represented without obscuring the first floor when viewed from a first perspective having a first viewing direction extending from a first viewing location; 
generating a first 3D fitted representation of real-life physical characteristics of the first set of walls and the first floor of the first room when viewed from a first perspective having a first viewing direction extending from a first viewing location using the extracted walls of the first set of walls and the resized first floor; 
extracting each wall of the second set of walls a distance inward from an outline of the second room from the floor plan and the three-dimensional data points;
resizing the second floor to accommodate the extracted walls such that real life physical characteristics within and on each wall of the second set of walls is visually 
generating a second 3D fitted representation of real-life physical characteristics of the second set of walls and the second floor of the second room when viewed from a second perspective having a second viewing direction extending from a second viewing location using the extracted walls of the second set of walls and the resized second floor; and
generating a multi-3D perspective floor plan using the generated first 3D fitted representation of real-life physical characteristics of the first set of walls and the first floor of the first room when viewed from a first perspective having a first viewing direction extending from a first viewing location and using the generated second 3D fitted representation of real-life physical characteristics of the second set of walls and the second floor of the second room when viewed from a second perspective having a second viewing direction extending from a second viewing location;
wherein at least one of the first viewing direction differs from the second viewing direction, and the first viewing location differs from the second viewing location.

Reasons for Allowance



4.	Claims 1-22 of the application are allowed over prior art of record.


5.	The following is an Examiner's statement of reasons for the indication of allowable subject matter:
The closest prior art of record shows:

(Judelson, U.S. Patent Application Publication 2010/0066559);
(2)	photographing surfaces in room; generating wall dimensions and angle measurements; generating floor plan of the room; generating 3D graphical model of the rooms; generating combined floor plans and 3D models of all rooms; a range finder including a laser emitter that directs a laser light toward a surface of a room such as wall, floor or ceiling and an optical detector that detects the reflected laser light; a moveable mirror enables the camera to take multiple photographs for a vertical image scan of walls and other features in the room; an operator moves the system to locations in the room as prompted by the user interface on the mobile electronic device to generate precise measurements; the electronic device uses the measurement data to generate precise floor plan display for the room; the electronic device identifies other properties of the room, including the volume of the room, square footage of the room and the areas of windows and (Pitzer et al., U.S. Patent Application Publication 2014/0267717); and
(3) receiving 3D data associated with a 3D model of an architectural environment; generating a floor plan of the architectural environment based on the 3D data associated with the flat surfaces and the openings associated with the flat surfaces; receiving the captured 3D data associated with the 3D model and identifying the portion of the 3D data associated with the flat surface; associating the portion of the captured data with a particular type of 3D surface, a wall, a floor or a ceiling; an identified flat surface can be associated with a wall if it is determined that a normal vector associated with the identified flat surface is approximately horizontal; an identified flat surface can be associated with a floor, if it is determined that a normal vector associated with the flat surface is approximately vertical; a floor plan can be a simplified representation of surfaces, e.g., walls, floors, ceilings etc., and door and window openings; a floor plan generated can be a 3D floor plan, comprising edges of each floor, wall and ceiling as lines, which can be dimensioned and annotated; a 3D floor plan can be navigated (Bell et al., U.S. Patent Application Publication 2016/0055268).

None of these references taken either alone or in combination with the prior art of record discloses a computer system, specifically including:
(Claim 1) "generate a first 3D fitted representation of real-life physical characteristics of the first set of walls and the first floor of the first room when viewed from a first 
generate a second 3D fitted representation of real-life physical characteristics of the second set of walls and the second floor of the second room when viewed from a second perspective having a second viewing direction extending from a second viewing location using the extracted walls of the second set of walls and the resized second floor; and
generate a multi-3D perspective floor plan using the generated first 3D fitted representation of real-life physical characteristics of the first set of walls and the first floor of the first room when viewed from a first perspective having a first viewing direction extending from a first viewing location and using the generated second 3D fitted representation of real-life physical characteristics of the second set of walls and the second floor of the second room when viewed from a second perspective having a second viewing direction extending from a second viewing location" in combination with the remaining elements and features of the claimed invention.

None of these references taken either alone or in combination with the prior art of record discloses a method, specifically including:
(Claim 14) "generating a first 3D fitted representation of real-life physical characteristics of the first set of walls and the first floor of the first room when viewed from a first perspective having a first viewing direction extending from a first viewing location using the extracted walls of the first set of walls and the resized first floor; 
generating a second 3D fitted representation of real-life physical characteristics of the second set of walls and the second floor of the second room when viewed from a second 
generating a multi-3D perspective floor plan using the generated first 3D fitted representation of real-life physical characteristics of the first set of walls and the first floor of the first room when viewed from a first perspective having a first viewing direction extending from a first viewing location and using the generated second 3D fitted representation of real-life physical characteristics of the second set of walls and the second floor of the second room when viewed from a second perspective having a second viewing direction extending from a second viewing location" in combination with the remaining elements and features of the claimed invention.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Kandasamy Thangavelu whose telephone number is 571-272-3717.  The examiner can normally be reached on Monday through Friday from 8:00 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rehana Perveen can be reached on 571-272-3676.  The fax phone number 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



	/Kandasamy Thangavelu/
	Primary Patent Examiner
	Art Unit 2123
	February 27, 2021